                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TILLMAN T. HENDERSON,

                   Petitioner,                            4:19CV3022

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, and MICHELLE
CAPPS,

                   Respondents.

      This matter is before the court on various motions filed by Petitioner, which
the court will address in turn.

                 I. MOTION FOR PERMISSION TO AMEND

       Petitioner filed a motion for “an order granting permission to amend” his
habeas petition on April 12, 2019, and a duplicate of the same motion on April 18,
2019. (Filing Nos. 4 & 9.) Petitioner states that “[t]here are issues that need to be
corrected within the Federal Habeas [petition] filed on 3/20/2019” and asks the
court for permission to amend his habeas petition.

      Petitioner’s request to amend his petition is governed by Rule 15 of the
Federal Rules of Civil Procedure. See Rule 12 of the Rules Governing Section
2254 Cases in the United States District Courts (“The Federal Rules of Civil
Procedure, to the extent that they are not inconsistent with any statutory provisions
or these rules, may be applied to a proceeding under these rules.”). Pursuant to
Rule 15, “[t]he court should freely give leave [to amend] when justice so requires.”
Fed. R. Civ. P. 15(a)(2). The applicable standard is summarized in Foman v.
Davis, 371 U.S. 178, 182 (1962), which states:
      If the underlying facts or circumstances relied upon by a plaintiff may
      be a proper subject of relief, he ought to be afforded an opportunity to
      test his claims on the merits. In the absence of any apparent reason—
      such as undue delay, bad faith or dilatory motive on the part of the
      movant, . . . undue prejudice to the opposing party by virtue of the
      allowance of the amendment, futility of amendment, etc.—the leave
      sought should, as the rules require, be “freely given.”

In addition, Nebraska Civil Rule 15.1 provides that “[a] party who moves for leave
to amend a pleading (including a request to add parties) must file as an attachment
to the motion an unsigned copy of the proposed amended pleading that clearly
identifies the proposed amendments.” NECivR 15.1(a). In pro se cases, the court
may consider an amended pleading as supplemental to the original pleading.
NECivR 15.1(b).

       Petitioner did not file a copy of his proposed amended petition. In addition,
his request for leave to amend does not provide the information necessary for the
court to consider whether to allow Petitioner to amend his petition. Accordingly,
the court will deny Petitioner’s motions to amend without prejudice to reassertion.

              II. MOTION FOR APPOINTMENT OF COUNSEL

       Petitioner also asks that counsel be appointed to represent him in this matter.
(Filing No. 5.) “[T]here is neither a constitutional nor statutory right to counsel in
habeas proceedings; instead, [appointment] is committed to the discretion of the
trial court.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general
rule, counsel will not be appointed unless the case is unusually complex or the
petitioner’s ability to investigate and articulate the claims is unusually impaired or
an evidentiary hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-
59 (8th Cir. 2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d
469, 471 (8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254
Cases in the United States District Courts (requiring appointment of counsel if an
                                          2
evidentiary hearing is warranted). The court has carefully reviewed the record and
finds there is no need for the appointment of counsel at this time. Therefore,
Petitioner’s motion for the appointment of counsel is denied without prejudice to
reassertion.

    III. MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       Petitioner has filed a motion for leave to proceed in forma pauperis (“IFP”).
(Filing No. 7.) The court’s records reflect that the $5.00 filing fee was paid on
April 1, 2019. Accordingly, Petitioner’s IFP motion is denied as moot.

      IT IS THEREFORE ORDERED that:

      1.    Petitioner’s motions to amend (filing nos. 4 & 9) and motion for the
appointment of counsel (filing no. 5) are denied without prejudice to reassertion.

      2.    Petitioner’s motion to proceed IFP (filing no. 7) is denied as moot.

      Dated this 25th day of April, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         3
